         Case 1:20-cv-05019-LAK Document 40 Filed 05/13/21 Page 1 of 1




                                                      DIRECT DIAL   212.763.0883
                                                      DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                  May 13, 2021


VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2203
New York, NY 10007

                        Re:   Doe v. Columbia University, No. 1:20-cv-05019 (RA) (KHP)

Dear Judge Abrams:

        We represent Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) in the above-captioned action. We write in connection with Plaintiff John Doe’s
May 12, 2021 letter requesting Your Honor’s recusal. (ECF 39.) Columbia does not oppose
Plaintiff’s request and respectfully defers to the Court on this issue.

                                                  Respectfully submitted,



                                                  Roberta A. Kaplan


cc: Counsel of Record
